Exhibit 10.9.15

PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
Under the Teradata 2012 Stock Incentive Plan
You have been awarded the contingent right to receive a credit of share units
(the “Share Units”) under the Teradata 2012 Stock Incentive Plan (the “Plan”),
upon the terms and subject to the conditions of this Performance-Based
Restricted Share Unit Agreement (this “Agreement”) and the Plan. Please refer to
the share unit information page on the website of Teradata’s third party Plan
administrator for your “Target Number of Share Units.” Teradata Corporation and
its affiliate companies are referred to collectively herein as “Teradata.”
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan. It is intended that, if you are a “covered
employee” within the meaning of Section 162(m) of the Code, any Share Units
payable to you under this Agreement will qualify as “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, and this
Agreement shall be interpreted and administered in accordance with such intent.
1.Maximum Award.
(a)Initial Performance Objective. If the Company achieves the initial
performance objective set forth on the attached Exhibit A (the “Initial
Performance Objective”) for the performance period commencing January 1, 2015
and ending December 31, 2015 (the “Performance Period”), then you shall be
eligible to receive a credit to a book entry account established on your behalf
(the “Account”) of a number of Share Units equal to 200% of your Target Number
of Share Units (the “Maximum Award”), or such lesser number of Share Units as
may be determined by the Compensation and Human Resource Committee of the
Company’s Board of Directors (the “Committee”), in its discretion, in accordance
with Section 2 hereof.
(b)Certification. After the end of the Performance Period, but no later than
March 15, 2016, the Committee shall determine in writing whether the Initial
Performance Objective set forth on Exhibit A has been achieved and whether you
are eligible to receive a credit of Share Units to your Account equal to the
Maximum Award. Except as otherwise provided pursuant to Section 4(b) of this
Agreement, if the Committee determines that the Initial Performance Objective
has not been achieved for the Performance Period, then this award shall be
automatically forfeited, and no Share Units shall be credited to your Account or
payable hereunder.
2.Committee Discretion to Reduce Award.
(a)Committee Discretion. Notwithstanding Section 1 hereof, if the Committee
certifies that you are eligible to receive a credit of Share Units to your
Account equal to the Maximum Award in accordance with Section 1(b), then the
Committee may, in its sole discretion, reduce the actual number of Share Units
credited to your Account below the Maximum Award (including a reduction to
zero), based on such factors as the Committee determines to be appropriate.
(b)Additional Performance Criteria. The Committee will determine whether to
exercise its discretion to reduce the number of Share Units, if any, to be
credited to your Account below the Maximum Award based upon the Committee’s
discretionary assessment of the achievement of the additional financial and
strategic performance criteria established by the Committee and set forth on the
attached Exhibit A (the “Additional Performance Criteria”).




--------------------------------------------------------------------------------




(c)Adjustments. The Committee may, in its sole and absolute discretion, modify
the Additional Performance Criteria established pursuant to this Section 2, in
whole or in part, as the Committee deems appropriate and equitable to reflect a
change in the business, operations, corporate structure or capital structure of
the Company or its affiliates, the manner in which the Company and its
affiliates conduct business, or other events or circumstances.
(d)Certification and Crediting Date. After the end of the Performance Period,
but no later than March 15, 2016, the Committee shall determine in writing the
extent, if any, to which each of the Additional Performance Criteria has been
satisfied and shall determine the extent to which the Maximum Award that you are
eligible to receive pursuant to Section 1 hereof shall be reduced pursuant to
this Section 2 and the actual number of Share Units, if any, that shall be
credited to your Account. The actual number of Share Units shall be credited to
your Account effective on the day in which the Committee determines the
achievement of the Additional Performance Criteria (the “Crediting Date”). Each
Share Unit credited to your Account under this Section 2 shall represent the
contingent right to receive one Share and shall at all times be equal in value
to one Share.
3.Vesting, Forfeiture and Payment of Share Units.
(a)Vesting. The Share Units, if any, credited to your Account in accordance with
Section 1 above shall be subject to the following vesting schedule:
(i)One-third of the Share Units shall vest on each of the following dates
(subject to such rounding conventions as may be implemented from time to time by
Teradata’s third party Plan administrator): (A) the Crediting Date, (B) the
first anniversary of the Crediting Date, and (C) the second anniversary of the
Crediting Date (each a “Vesting Date”), provided that you are continuously
employed by Teradata until the applicable Vesting Date.
(ii)If you cease to be employed by Teradata due to (A) your death, or (B) your
Disability (defined by reference to Teradata’s long-term disability plan that
covers you), in either case after the end of the Performance Period but prior to
a Vesting Date, then the Share Units shall become fully vested upon such
termination.
(iii)If you cease to be employed by Teradata prior to a Change in Control due to
(A) your Retirement (defined as termination by you of your employment with
Teradata at or after age 55 with the consent of the Committee); or (B) a
reduction-in-force, in either case after the end of the Performance Period but
prior to a Vesting Date, then a portion of the Share Units credited to your
Account that have not yet vested shall become fully vested upon such
termination, determined by multiplying (I) the number of unvested Share Units
credited to your Account on the date of termination that would have vested on
the next Vesting Date had you remained employed with Teradata through such date,
by (II) a fraction, the numerator of which is the number of full and partial
months of employment you completed commencing with the Vesting Date that
occurred immediately prior to your termination, and the denominator of which is
12 months (subject to such rounding conventions as may be implemented from
time-to-time by Teradata’s third party Plan administrator); provided that if
your termination occurs during the period commencing immediately after the end
of the Performance Period but prior to the Crediting Date, the fraction
described above shall be deemed to be 12/12. For purposes of determining any pro
rata vesting of your Share Units, your period of employment with Teradata shall
not include any leave of absence, other than an

2

--------------------------------------------------------------------------------




approved leave of absence from which Teradata reasonably expects that you will
return to perform services for Teradata. The remaining number of Share Units
shall be forfeited without further action or notice.
(iv)If a Change in Control occurs after the end of the Performance Period and
prior to a Vesting Date, and the Share Units are not assumed, converted or
replaced by the continuing entity, then the Share Units shall vest upon the
Change in Control.
(v)If a Change in Control occurs after the end of the Performance Period and
prior to a Vesting Date, and the Share Units are assumed, converted or replaced
by the continuing entity, then the Share Units shall continue to vest in
accordance with Section 3(a)(i); provided, however, that if you cease to be
employed by Teradata due to (A) termination of your employment by Teradata
without Cause, (B) termination of your employment with Teradata on account of
death, Disability, Retirement, or a reduction-in-force, or (C) if you are a
participant in the Teradata Change in Control Severance Plan, a Teradata
Severance Policy or a similar arrangement that defines “Good Reason” in the
context of a resignation following a Change in Control (a “CIC Plan”),
termination of your employment with Teradata for “Good Reason” as defined in the
CIC Plan within the two-year period commencing on the Change in Control, then
the Share Units credited to your Account that have not yet vested shall vest in
full upon such termination.
(b)Forfeiture. Except as otherwise provided in Section 4, your right to receive
a credit of Share Units shall be forfeited automatically without further action
or notice in the event that you cease to be employed by Teradata through the end
of the Performance Period. The Share Units credited to your Account that have
not yet vested pursuant to Section 3(a) shall be forfeited automatically without
further action or notice if you cease to be employed by Teradata prior to a
Vesting Date other than as provided in Sections 3(a)(ii), (iii) or (v).
(c)Payment. Except as otherwise provided in Section 4 or Section 5 of this
Agreement, the Company shall deliver the Shares underlying the vested Share
Units credited to your Account in accordance with this Agreement within seventy
(70) days after the earlier of (i) the applicable Vesting Date(s), or (ii) your
termination of employment.
4.Certain Events During Performance Period.
(a)Certain Terminations. If during the Performance Period you cease to be
employed by Teradata prior to a Change in Control due to death, Disability,
Retirement or a reduction-in-force, then the Company shall credit to your
Account a pro-rated number of Share Units, which shall be fully vested, and
which shall be calculated by multiplying (i) the actual number of Share Units
that would have been credited to your Account in accordance with Sections 1 and
2 of this Agreement had you continued in employment throughout the Performance
Period, determined by the Committee based on the actual performance of the
Company during such Performance Period, by (ii) a fraction, the numerator of
which is the number of full and partial months of employment you completed
commencing with January 1, 2015, and the denominator of which is 36 months
(subject to such rounding conventions as may be implemented from time-to-time by
Teradata’s third party Plan administrator). For purposes of determining any pro
rata vesting of your Share Units, your period of employment with Teradata shall
not include any leave of absence, other than an approved leave of absence from
which Teradata reasonably expects that you will return to perform

3

--------------------------------------------------------------------------------




services for Teradata. Except as otherwise provided in Section 5 of this
Agreement, the Company shall deliver to you the Shares underlying the pro-rated
number of Share Units within seventy (70) days after the end of the Performance
Period.
(b)Change in Control.
(i)If a Change in Control occurs during the Performance Period, and this award
is not assumed, converted or replaced by the continuing entity, then the Target
Number of Share Units shall be credited to your Account, as of the date of the
Change in Control, and the units shall be fully vested at that time. The Company
shall deliver to you the Shares underlying the Target Number of Share Units
within 30 days after such Change in Control. Notwithstanding the foregoing, to
the extent that your right to receive such Shares constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code (“Section 409A”),
the Company shall deliver to you the Shares underlying the Target Number of
Share Units within seventy (70) days after the earlier of (i) the end of the
Performance Period, or (ii) your termination of employment (except as otherwise
provided in Section 5 of this Agreement).
(ii)If a Change in Control occurs during the Performance Period, and this award
is assumed, converted or replaced by the continuing entity, then the Target
Number of Share Units shall be credited to your Account, as of the date of the
Change in Control, and the Share Units shall continue to vest in accordance with
Section 3(a)(i); provided, however, that if you cease to be employed by Teradata
due to (A) termination of your employment by Teradata without Cause, (B)
termination of your employment with Teradata on account of death, Disability,
Retirement, or a reduction-in-force, or (C) if you are a participant in a CIC
Plan, termination of your employment with Teradata for “Good Reason” as defined
in the CIC Plan within the two-year period commencing on the Change in Control,
then the Share Units credited to your Account that have not yet vested shall
vest in full upon such termination. If the Target Number of Share Units credited
to your Account in accordance with this Section 4(b)(ii) becomes vested by
reason of a termination of your employment that occurs on or prior to the end of
the Performance Period, then, except as otherwise provided in Section 5 of this
Agreement, the Company shall deliver to you the Shares underlying the Target
Number of Share Units within seventy (70) days after the end of the Performance
Period. If the Target Number of Share Units credited to your Account in
accordance with this Section 4(b)(ii) becomes vested after the end of the
Performance Period, then except as otherwise provided in Section 5 of this
Agreement, the Company shall deliver the Shares underlying the vested Target
Number of Share Units credited to your Account within seventy (70) days after
the earlier of (x) the applicable Vesting Date(s), or (y) your termination of
employment.
5.Section 409A Compliance. The intent of the parties is that payments under this
Agreement comply with Section 409A of the Code or are exempt therefrom and this
Agreement shall be interpreted, administered and governed in accordance with
such intent.
(a)Termination of Employment. To the extent that you are a U.S. taxpayer, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of Shares subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and you are no longer providing services (at a level that would preclude
the occurrence of a “separation from service” within the meaning of Section
409A) to Teradata as an employee or

4

--------------------------------------------------------------------------------




consultant, and for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment” or like terms shall mean
“separation from service” within the meaning of Section 409A.
(b)Payment Delay for Specified Employees. If you are a “specified employee,” as
determined under the Company’s policy for identifying specified employees on the
date of termination, then to the extent required in order to comply with Section
409A, all payments made under this Agreement that constitute a “deferral of
compensation” within the meaning of Section 409A that are provided as a result
of a “separation from service” within the meaning of Section 409A for any reason
other than your death and that would otherwise be paid or provided during the
first six months following such separation from service shall be accumulated
through and paid within 30 days after the first business day that is more than
six months after the date of your separation from service (or, if you die during
such six-month period, within 30 days after your death).
(c)Acceleration of Payment. Notwithstanding anything to the contrary contained
in this Agreement, the Committee shall have the right, at any time in its sole
discretion, to accelerate the time of a payment under this Agreement to a time
otherwise permitted under Section 409A in accordance with the requirements,
restrictions and limitations of Treasury Regulation Section 1.409A-3(j).
6.Confidentiality. By accepting this award, unless disclosure is required or
permitted by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Share Units will be forfeited if you violate the terms and conditions of
this Section 6.
7.Transferability. The Share Units may not be sold, transferred, pledged,
assigned or otherwise alienated, except by beneficiary designation, will or by
the laws of descent and distribution upon your death. Any purported transfer or
encumbrance in violation of the provisions of this Section 7 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Share Units.
8. Dividend Equivalents. From and after the Crediting Date and until the earlier
of (a) the time when the Share Units are paid in accordance with this Agreement
or (b) the time when your rights in the Share Units are forfeited in accordance
with Section 3(b) hereof, on the date that Teradata pays a cash dividend (if
any) to holders of Shares generally, you shall receive additional Share Units
equal to (x) the number of Share Units held by you as of the date of record for
such dividend, provided that the record date occurs on or after the Crediting
Date; multiplied by (y) the per Share cash dividend amount; divided by (z) the
Fair Market Value per Share on the dividend payment date. The additional Share
Units shall be subject to the same terms and conditions as the Share Units
covered by this Agreement, including without limitation the forfeiture
provisions of Section 3(b) of this Agreement; provided, however, that for
purposes of Section 3(a)(i) of this Agreement (i) any such additional Share
Units issued between the Crediting Date and the first anniversary of the
Crediting Date shall vest in two equal installments on the first anniversary of
the Crediting Date and the second anniversary of the Crediting Date, provided
that you are continuously employed by Teradata through each such date, and (ii)
any such additional Share Units issued

5

--------------------------------------------------------------------------------




between the first anniversary of the Crediting Date and the second anniversary
of the Crediting Date shall vest on the second anniversary of the Crediting
Date, provided that you are continuously employed by Teradata through such date.
9.Misconduct; Termination for Cause. The Share Units will be forfeited if your
employment is terminated by Teradata for Cause or if the Committee determines
that you engaged in misconduct in connection with your employment with Teradata.
Further, if your employment is terminated by Teradata for Cause, then, to the
extent demanded by the Committee in its sole discretion and permitted by
applicable law, you shall (a) return to Teradata all Shares that you have not
disposed of that have been acquired pursuant to this Agreement during the twelve
(12) months prior to the date of termination of your employment, and (b) with
respect to any Shares acquired pursuant to this Agreement during the twelve (12)
months prior to the date of termination of your employment and that you have
disposed of, pay to Teradata in cash the Fair Market Value of such Shares on the
date acquired.
10.Withholding. Teradata has the right to deduct or cause to be deducted from,
or collect or cause to be collected, with respect to the taxation of any Share
Units, any federal, state, local, foreign or other taxes required by the laws of
the United States or any other country to be withheld or paid with respect to
the Share Units, and you or your legal representative or beneficiary will be
required to pay any such amounts. By accepting this award, you consent and
direct that, if you are paid through Teradata’s United States payroll system at
the time the Share Units are settled, Teradata’s stock plan administrator will
withhold or sell the number of Shares underlying the Share Units as Teradata, in
its sole discretion, deems necessary to satisfy such withholding requirements;
provided, however, that if Teradata is required to withhold any taxes prior to
settlement of the Share Units, then you agree that Teradata may satisfy those
withholding obligations by withholding cash from your compensation otherwise due
to you or by any other action as it may deem necessary to satisfy the
withholding obligation. If you are paid through a non-United States Teradata
payroll system, you agree that Teradata may satisfy any withholding obligations
by withholding cash from your compensation otherwise due to you or by any other
action as it may deem necessary to satisfy the withholding obligation. You
acknowledge that the ultimate liability for all taxes and tax-related items is
and remains your responsibility and may exceed the amount actually withheld by
Teradata or the employer. You also agree that you solely are responsible for
filing all relevant documentation that may be required of you in relation to
this award or any tax-related items, such as but not limited to personal income
tax returns or reporting statements in relation to the grant or vesting of this
award or the subsequent sale of Shares acquired pursuant to such award and the
receipt of any dividends or dividend equivalents.
11.Restrictive Covenants. In exchange for the Share Units, you agree that during
your employment with Teradata and, to the extent permitted by applicable law,
for a period of twelve (12) months after the termination of employment (or if
applicable law mandates a maximum time that is shorter than twelve months, then
for a period of time equal to that shorter maximum period), regardless of the
reason for termination, you will not, without the prior written consent of the
Chief Executive Officer of Teradata, (a) render services directly or indirectly
to, or become employed by, any Competing Organization (as defined in this
Section 11) to the extent such services or employment involves the development,
manufacture, marketing, sale, advertising or servicing of any product, process,
system or service which is the same or similar to, or competes with, a product,
process,

6

--------------------------------------------------------------------------------




system or service manufactured, sold, serviced or otherwise provided by Teradata
to its customers and upon which you worked or in which you participated during
the last two (2) years of your Teradata employment; (b) directly or indirectly
recruit, hire, solicit or induce, or attempt to induce, any exempt employee of
Teradata to terminate his or her employment with or otherwise cease his or her
relationship with Teradata; or (c) solicit the business of any firm or company
with which you worked during the preceding two (2) years while employed by
Teradata, including customers of Teradata. If you breach the terms of this
Section 11, you agree that in addition to any liability you may have for damages
arising from such breach, any unvested Share Units will be immediately
forfeited, and, to the extent permitted by applicable law, you agree to pay to
Teradata the Fair Market Value of any Share Units that vested and that were paid
during the twelve (12) months prior to the date of termination of your
employment. Such Fair Market Value shall be determined as of the date that the
Share Units become vested. If you breach the terms of this Section 11 prior to
the end of the Performance Period but after you incur a termination described in
Section 4(a) of this Agreement, your award will be forfeited and you will not
receive the pro-rata portion of the Share Units.
As used in this Section 11, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by Teradata to its customers. The list of Competing
Organizations identified by the Chief Executive Officer is maintained by the
Teradata Law Department.
12.Arbitration. By accepting this award, you agree that, where permitted by
local law, any controversy or claim arising out of or related to your employment
relationship with Teradata shall be resolved by first exhausting any Teradata
internal dispute resolution process and policy, and then by arbitration pursuant
to such policy. If you are employed outside the United States, where permitted
by local law, the arbitration shall be conducted in the regional headquarters
city of the business unit in which you work. The arbitration shall be held
before a single arbitrator who is an attorney knowledgeable in employment law.
The arbitrator’s decision and award shall be final and binding and may be
entered in any court having jurisdiction. For arbitrations held in the United
States, issues of arbitrability shall be determined in accordance with the
federal substantive and procedural laws relating to arbitration; all other
aspects shall be interpreted in accordance with the laws of the state in which
the headquarters of Teradata is located. Each party shall bear its own
attorney’s fees associated with the arbitration and other costs and expenses of
the arbitration shall be borne as provided by the rules of the American
Arbitration Association for an arbitration held in the United States, or similar
applicable rules for an arbitration held outside the United States.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 11, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 11 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the exclusive jurisdiction and venue of the
state and federal courts located in the location from which Teradata’s equity
programs are administered, for any such proceedings.

7

--------------------------------------------------------------------------------




13.Compensation Recovery Policy. By accepting this award, you acknowledge and
agree that, notwithstanding any other provision of this Agreement to the
contrary, you may be required to forfeit or repay any or all of the Share Units
pursuant to the terms of the Teradata Corporation Compensation Recovery Policy
(or a successor policy), as the same may be amended to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations issued by the Securities and Exchange Commission or applicable
securities exchange.
14.Beneficiaries; Successors.
(a)Without limiting Section 7 of this Agreement, you may designate one or more
beneficiaries to receive all or part of any Share Units to be distributed in
case of your death, and you may change or revoke such designation at any time.
In the event of your death, any Share Units distributable hereunder that are
subject to such a designation will be distributed to such beneficiary or
beneficiaries in accordance with this Agreement. Any other Share Units not
designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the Share Units in question may be transferred to your estate, in which event
Teradata will have no further liability to anyone with respect to such Share
Units.
(b)The provisions of this Agreement shall inure to the benefit of, and be
binding upon, your successors, administrators, heirs, legal representatives and
assigns, and the successors and assigns of the Company.
15.Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction (including an arbitration tribunal), it
shall be severed and shall not affect any other part of this Agreement, which
will be enforced as permitted by law.
16.Amendment. The terms of this award of Share Units as evidenced by this
Agreement may be amended by the Teradata Board of Directors or the Committee.
17.Adjustments. The number of Share Units and the number and kind of shares of
stock covered by this Agreement shall be subject to adjustment as provided in
Section 14 of the Plan.
18.Plan Governs. In the event of a conflict between the terms and conditions of
this Agreement and the terms and conditions of the Plan, the terms and
conditions of the Plan shall prevail, except that with respect to matters
involving choice of law, the terms and conditions of Section 12 of this
Agreement shall prevail.
19.Dividend; Voting Rights. You shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in the Shares
underlying the Share Units credited to your Account until such Shares have been
delivered to you in accordance with Section 3, Section 4 or Section 5 hereof.
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and your rights will be no greater than that of an unsecured general creditor.
No assets of the Company will be held or set aside as security for the
obligations of the Company under this Agreement.

8

--------------------------------------------------------------------------------




20.No Employment Contract or Acquired Rights. Nothing contained in this
Agreement shall confer upon you any right with respect to continuance of
employment by Teradata, nor limit or affect in any manner the right of Teradata
to terminate your employment or adjust your compensation. Furthermore, nothing
contained in this Agreement shall confer upon you any right to receive any
future Share Units or awards under the Plan or the inclusion of the value of any
awards in the calculation of severance payments, if any, upon termination of
employment.
21.Non-U.S. Employees. Notwithstanding any provision herein, if the Plan or your
employment with Teradata is subject to the rules and regulations of one or more
non-United States jurisdictions, then your participation in the Plan shall be
subject to any such rules and regulations and any special terms and conditions
as set forth in any appendix for your country (the “Appendix”). Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Company also reserves the right to impose other requirements on
your participation in the Plan to the extent the Company determines it necessary
or advisable in order to comply with local law or facilitate the administration
of the Plan and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing. The Appendix constitutes part
of this Agreement.
You also understand and agree that any cross-border cash remittance made in
relation to this award, including the transfer of proceeds received upon the
sale of Shares, must be made through a locally authorized financial institution
or registered foreign exchange agency and may require you to provide to such
financial institution or agency certain information regarding the transaction.
Moreover, you understand and agree that the Company is neither responsible for
any foreign exchange fluctuation between your local currency and the United
States Dollar (or the selection by Teradata or the employer in its sole
discretion of an applicable foreign currency exchange rate) that may affect the
value of this award (or the calculation of income or any Tax-Related Items
thereunder) nor liable for any decrease in the value of Shares or this award. In
addition, the ownership of Shares or assets and holding of bank or brokerage
account abroad may subject you to reporting requirements imposed by tax,
banking, and/or other authorities in your country, and you understand and agree
that you solely are responsible for complying with such requirements.
22.Acceptance of Terms. By accepting any benefit under this Agreement, you and
each person claiming under or through you shall be conclusively deemed to have
indicated their acceptance and ratification of, and consent to, all of the terms
and conditions of this Agreement and the Plan and any action taken under this
Agreement or the Plan by the Committee, the Board or Teradata, in any case in
accordance with the terms and conditions of this Agreement.
23.Communications and Electronic Delivery. Teradata may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by Teradata or a third party
designated by Teradata. If you have received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

9

--------------------------------------------------------------------------------




24.Data Privacy Consent. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Share Unit grant materials by and
among, as applicable, the employer and Teradata for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that Teradata and the employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in Teradata, details of all Share Units or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to any third parties assisting
Teradata with the implementation, administration and management of the Plan. You
understand the recipients of the Data may be located in your country, in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize Teradata and the recipients which may assist
Teradata (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.







10

--------------------------------------------------------------------------------




EXHIBIT A
PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
PERFORMANCE OBJECTIVES


[TO BE DETERMINED]






